ALD-338                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-2441
                                       ___________

                            UNITED STATES OF AMERICA

                                             v.

                              KENNETH V. MICHAEL,
                                             Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Western District of Pennsylvania
                           (D.C. Crim. No. 2:09-cr-00105-017)
                     District Judge: Honorable Donetta W. Ambrose
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    August 17, 2017
              Before: MCKEE, JORDAN, and RESTREPO, Circuit Judges

                            (Opinion filed September 8, 2017)
                                        _________

                                        OPINION*
                                        _________



PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Kenneth V. Michael pleaded guilty to conspiracy to engage in money laundering,

18 U.S.C. § 1956(h), and conspiracy to possess with intent to distribute five kilograms or

more of cocaine, 21 U.S.C. § 846. He did not file a direct appeal. In 2015, Michael filed

a motion under 28 U.S.C. § 2255, alleging ineffective assistance of counsel. While the

§ 2255 motion was pending, Michael moved to dismiss his criminal case for lack of

subject matter jurisdiction, to compel production of grand jury materials, and for bail.

Those motions were premised on Michael’s contention that the grand jury that indicted

him was in existence longer than permitted by law. The District Court denied those

motions in separate orders entered on May 9, 2017. 1 Michael filed timely a motion to

alter or amend the judgment under Federal Rule of Civil Procedure 59(e), which the

District Court denied. Michael appealed. 2


1
  The Government submitted responses to Michael’s motions, but the responses were
filed after the District Court had denied the motions.
2
  We have jurisdiction under 28 U.S.C. § 1291. A notice of appeal of the denial of a §
2255 motion must be filed within 60 days of the date of entry of the judgment or order
appealed. Fed. R. App. P. 4(a)(1)(B); see also United States v. Scott, 414 F.3d 815, 817
(7th Cir. 2005) (stating that challenge to validity of indictment is akin to a collateral
attack on conviction); United States v. Miramontez, 995 F.2d 56, 58 (5th Cir. 1993)
(holding that post-judgment, post-collateral-relief request for grand-jury transcripts was
“civil in nature” and governed by Rule 4(a)). But where, as here, a motion for
reconsideration is timely filed with the District Court, the time for filing a notice of
appeal does not begin to run until the district court enters an order disposing of the
reconsideration motion. Fed. R. App. P. 4(a)(4)(A)(iv). Michael filed his motion for
reconsideration within 28 days of the order denying his underlying motions. Fed. R. Civ.
P. 59(e). Therefore, the 60-day period for appealing those denials did not commence
until the District Court disposed of the Rule 59(e) motion for reconsideration. Because
Michael’s notice of appeal was filed within that 60-day period, it was timely as to both
the denial of the underlying motions and the denial of his motion for reconsideration.
                                               2
       According to the Government, three grand juries were involved in returning

indictments against Michael and his co-defendants. Michael was not named in the

original indictment but, after the initial grand jury’s term expired, he was included in a

superseding indictment returned by a different grand jury. Contrary to Michael’s claim,

this procedure was not improper. See United States v. Maynard, 615 F.3d 544, 553 (D.C.

Cir. 2010) (rejecting argument that indictment was invalid because it was returned by a

grand jury whose term had expired where superseding indictment was “returned by a

different grand jury”). Thus, the District Court correctly denied his motion to dismiss for

lack of subject matter jurisdiction.

       Because Michael’s jurisdictional challenge failed, the District Court properly

denied his request for bail. Cf. Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992)

(stating that bail pending post-conviction review is available “only when the petitioner

has raised substantial constitutional claims upon which he has a high probability of

success, and also when extraordinary or exceptional circumstances exist which make the

grant of bail necessary to make the habeas remedy effective.”). The District Court also

properly denied Michael’s motion to compel production of grand jury material because

he failed to indicate how it would support his challenge to the indictment. 3 See United

States v. McDowell, 888 F.2d 285, 289 (3d Cir. 1989) (explaining the standards




3
  We note that the Government provided the beginning and ending dates for the grand
juries and identified which grand jury returned indictments against which defendants.
                                             3
governing disclosure of grand jury information). Finally, because Michael’s arguments

in his Rule 59(e) essentially reasserted claims made in his earlier motions, the District

Court did not abuse its discretion in denying relief. See Max’s Seafood Café ex rel. Lou-

Ann, Inc. v. Quinteros, 176 F.3d 669, 673 (3d Cir. 1999); Lazaridis v. Wehmer, 591 F.3d

666, 669 (3d Cir. 2010) (per curiam) (identifying grounds required for reconsideration).

       For the foregoing reasons, no substantial question is presented and we will

summarily affirm the District Court’s judgments. 4 See 3d Cir. LAR 27.4; I.O.P. 10.6.




4
  Michael’s motion to file a supplemental response is granted, and we have considered
the arguments raised in the supplemental response.
                                             4